GRAVES, Justice
(concurring).
The dissent originally noted herein will now be confined to the single holding made by the court — that the act under review should not be construed as having been intended to abrogate pre-existing contract rates —and a concurrence in the judgment here rendered will be entered upon a wholly different consideration, that is: Since this court’s decision in this cause was announced, our Supreme Court, in Travelers’ Insurance Company v. Schuyler B. Marshall, Sr., 76 'S.W.(2d) 1007, and several companion cases, has held —by necessary effect, as seems to me — that no statute, the objective and result of which.is to have such ex post facto effect, can be validly passed under section 16, art. 1, of our State Constitution.
These conclusions in the order stated will he very briefly thus enlarged upon:
(1) Erom the wording of this act it seems apparent that the paramount purpose of the Legislature in passing it was to establish uniform rates as to title insurance, and, in furtherance thereof, that its equally clear intention was to make its provisions apply to all rates charged and all policies issued by title insurance companies within the state from and after the effective date of the law, some of the recitations to that purport being these (italicizing my own):
Section 3 (Vernon’s Ann. Civ. St. art. 1302a, § 3). “Corporations so formed as well as foreign corporations and those created under' Subdivision 57, Article 1302 of the Revised Statutes of 1925, * * * or any other law insofar as the business of either may be a title insurance business, shall operate in Texas under the control and supervision and under such uniform rules and regulations as to-forms of policies and underwriting contracts and premiums therefor, as mag he from time-to time prescribed by the Board of Insurance Commissioners of Texas. * * * Under no circumstances shall any rate of premium be charged for policies or underwriting contracts different from those fixed and promulgated by the Board, or those fixed in a final judgment of the Court as herein provided."
From section 5 (Vernon’s Ann. Civ. St. art, 1302a, § 5): “Any foreign or domestic corporation issuing any form of policy or underwriting contracts or charging any premium rates to the public on either owners’ or mortgagees’ certificates or underwriting contracts on Texas properties other than forms and rates prescribed by the Board of Insurance Commissioners, hereunder,, shall forfeit its right to do business in Texas. * * * ”
From section 24 (Vernon’s Ann. Civ. St. art. 1302a, § 24): “The terms and provisions of this Act are conditions upon which corporations doing the business provided for herein may continue to exist, and failure to comply with any of them or a violation of any of the-terms of this Act shall be proper cause for relocation of the permit and forfeiture of charter of a domestic corporation or the permit of a foreign corporation.”
By necessary implication, it would seem tome, the Legislature must be held to have intended to abrogate all outstanding and existing contracts of title insurance charging other rates than those established by the Board of Insurance Commissioners; if so, by the elementary rules of statutory construction, the-court should so construe the act as to carry *160out that intention. 59 Corpus Juris, p. 918, par. 568.
The record shows that the Insurance Board itself — the agency created to administer the act — officially so interpreted the Legislature’s meaning, and that fact is entitled to great weight. 9 Texas Jurisprudence, p. 439, par. 27; 59 Corpus Juris, p. 1025, par. 609, and cited cases.
(2) And if it was so intended by this measure from and after its passage to thus annul pre-existing title insurance contracts for the unexpirert terms thereof, the Supreme Court’s holding in the Moratorium Cases, supra, seems to me to necessarily require that such an application of it be held invalid as directly contravening article 1, § 16, prohibiting the enactment of any law impairing the obligation of contracts; the only ground upon which it is even contended that the Legislature might so regulate the title insurance business is that it was a proper exercise of the police power of the state with reference to a business “affected with a public interest,” under the citation of such authorities as Ohio, etc., Co. v. P. U. Commission, 68 Colo. 137, 187 P. 1082; Union Dry Goods Co. v. Georgia Public Service Corp., 248 U. S. 372, 39 S. Ct. 117, 63 L. Ed. 309, 9 A. L. R. 1420; Hudson County Water Co. v. McCarter, 209 U. S. 349, 357, 28 S. Ct. 529, 52 L. Ed. 828, 14 Ann. Cas. 560; Louisville & N. R.y. Co. v. Mottley, 219 U. S. 467, 31 S. Ct. 265, 55 L. Ed. 297, 34 L. R. A. (N. S.) 671; Chicago, B. & Q. Ry. Co. v. McGuire, 219 U. S. 549, 31 S. Ct. 259, 55 L. Ed. 328; Atlantic Coast Line Ry. Co. v. City of Goldsboro, 232 U. S. 548, 34 S. Ct. 364, 58 L. Ed. 721; Rail & River Coal Co. v. Yaple, 236 U. S. 338, 35 S. Ct. 359, 59 L. Ed. 607; Commonwealth v. Shenandoah River Light & P. Co., 135 Va. 47, 115 S. E. 695; Producers Trans. Co. v. Railroad Com. of California, 251 U. S. 228, 40 S. Ct. 131, 64 L. Ed. 239; Chicago, B. & Q. Ry. Co. v. Iowa, 94 U. S. 155, 24 L. Ed. 94; State ex rel. Washington University v. Public Service, 308 Mo. 328, 272 S. W. 971.
But those authorities are all from other jurisdictions with constitutional provisions not on a complete parity with our own, in the opinion of our court of last resort, whose de-liverances are binding upon us; that court, in the group of cases referred to, supra, in differentiating between the constitutional provisions in Texas and elsewhere on this subject, expressly and apparently unquali-fiedly holds that with us the police power is subservient to and directly limited by the affirmative prohibition so declared in section 16 of article 1; it and everything else in the Bill of Rights being, by concluding section 29 thereof, declared to be “excepted out of the general powers of government, and shall forever remain inviolate.”
It would therefore seem to mate no difference in Texas whether the pre-existing contract so sought to be abrogated related to “a business affected with a public interest” or not.
Wherefore, while disagreeing as to the ground therefor stated in the opinion, I concur in the judgment herein rendered.